Citation Nr: 1108026	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from April 1971 to December 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying entitlement to the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds upon review of the record that a VA medical examination is needed to fairly resolve the question of the etiology of a claimed low back disorder, and whether said current condition is incidental to the Veteran's military service.
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As to the underlying facts of this case, the Veteran's service treatment records (STRs) indicate that upon a January 1971 service entrance examination, he reported having sustained a back injury four-years earlier when he fell from a chair, but further reported that his back now functioned well. 

In-service medical records begin to show evaluation and treatment for lower back pain as early as January 1974.  When seen in September 1975 for continued back pain, the assessment was of acute recurrent lower back strain.  No statement was given as to the likely etiology of back pain. In June 1976, the Veteran was placed on a permanent physical profile due to chronic lumbosacral strain. An x-ray study of the lumbosacral spine that month was negative. There were repeated consults for back pain up until separation.

The Veteran's November 1981 exam for purposes of separation denoted a history of back problems, recurring with lower back pain on periods of standing or when lifting weights. 

Apart from what is shown from military service, the Veteran has provided a February 2006 private physician's MRI report. The clinical impression is somewhat detailed, but essentially indicates the presence of defective posture of the lumbar spine with hyperlordosis with kyphosing at the thoracolumbar transition. Also noted was a bulging disk at L2-3, and other abnormalities at L3-4 and L4-5. 

Based on the preceding, there is definitive evidence of a current disability, with the possibility of precipitating disability from service. To answer the question of the etiology of a low back disorder, a VA Compensation and Pension examination is required. In providing the requested exam, a crucial issue to resolve is whether         the Veteran had a back disability pre-existing service, in which case the determination question becomes whether that pre-existing condition underwent quantifiable in-service aggravation therein. See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306(a) (2010). This and other pertinent issues may be addressed following a comprehensive medical examination.

Further development is also warranted, to include contacting the private physician who has recently treated the Veteran for back problems as identified upon a        May 2006 medical authorization and consent form (VA Form 21-4142).                   See 38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to obtain relevant records including those not in the custody of a Federal department or agency).

In addition, through May 2007 correspondence the Veteran indicated that he was then proceeding through an evaluation process for benefits through a German disability benefits program. He explained that his back problem was underlying the application for benefits. The RO/AMC should inquire of the Veteran the name of this program, and then attempt to obtain all relevant records based on information received. 

Finally, the Court issued the decision of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which held that the notice requirements under the Veterans Claims Assistance Act (VCAA) of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. While the case is on remand, the RO/AMC should provide the Veteran with a supplemental notice pertaining to these downstream elements of his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the send the Veteran another VCAA notice letter in accordance with                     38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010);             38 C.F.R. § 3.159(b)(1) (2010), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which provides explanation of the information or evidence needed to establish a downstream disability rating and effective date.

2. The RO/AMC should contact the Veteran and request the agency name and contact information pertaining to his application for disability benefits through a German government program, and then obtain all relevant records based on the information received from the Veteran.

** Provided records are obtained from this source and are in the German language, then please ensure that these documents receive appropriate translation.
3. The RO/AMC should take appropriate steps to obtain all available treatment records from a Dr. Wenniger located in Heilbronn, Germany, based upon contact information provided by the Veteran in the May 2006 VA Form 21-4142. If the search for the identified records is unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (e).

** Provided treatment records are obtained from this physician and are in the German language, then please ensure that these documents receive appropriate translation.

4. Then schedule the Veteran for a VA orthopedic examination to ascertain the etiology of a low back disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that                the Veteran has a current low back disability, and state the applicable diagnosis. The examiner should then provide an opinion as to whether it is at least as likely        as not (50 percent or greater probability) that that                the Veteran had a low back disability that pre-existed entrance into military service. If so, then indicate whether this disorder underwent aggravation therein (i.e., a permanent worsening in severity, not due to the natural disease process). If there was no pre-existing disability, then indicate whether this disorder is directly related to the Veteran's service.

5. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claim on appeal, in light of all additional evidence received.         If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


